Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on October 5, 2020 has been entered. Applicant’s amendments to the claims have overcome some of the 112 rejections previously set forth in the Final Office Action mailed April 6, 2020. Claim 27 is cancelled by applicant and claims 50 and 51 are new and presented for examination for the first time leaving claims 26 and 28-51 pending in the current application. As claims 34-37 are withdrawn from consideration as being drawn to a non-elected invention this leaves claims 26 and 28-33 and 38-51 examined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 44 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 44 recites a limitation that the metal comprises a plurality of vacancies dispersed in the metal. Vacancies are mentioned in the specification in paragraphs [0040], [0046], [0074] and [0081]. However the vacancies that are described in these paragraphs relate to damage caused by subsequently exposing the metal to radiation and the damage caused thereby, not an inherent structure of the metal. For example, in paragraph [0074] the specification notes that “irradiation can generate nano-cavities within metals by the aggregation of radiation-induced vacancies”. There is also no mention of a plurality of vacancies in the metal nor is there a description of how these vacancies are disposed in the structure of the metal.  
Thus it does not appear that the applicant has possession of a metal that has a plurality of vacancies dispersed in the metal. Rather, the applicant has described what can happen to the metal once it is placed in a radioactive environment, and even that description does not encompass the claimed language of a “plurality” “dispersed in the metal”. Therefore it is not clear that the applicant had possession at the time of filing of a metal with a plurality of vacancies dispersed in the metal. 

Claim 44 further recites that the metal comprises a plurality of interstitial atoms dispersed in the metal. Interstitial atoms are mentioned in paragraphs [0040], [0046], and [0081]. However, from these passing mentions of interstitial atoms it is not even clear that the interstitial atoms are in the metal are being described. Also, there is no mention of a plurality of interstitial atoms, much less whether and how they are dispersed in the metal. With no clear description of the interstitial atoms being disposed in the metal, whether there is a plurality of interstitial atoms, and how the interstitial atoms are dispersed in the metal, it is not clear that 
Further, while interstitial atoms can occur in thermodynamically stable materials, they most commonly occur due to exposure from radiation as alpha radiation can knock a metal atom out of its proper place in a crystalline lattice. Thus, it is also not clear that the limited descriptions of interstitial atoms are describing the metal that is being claimed or merely what happens when a metal is exposed to radiation. 

Claim 47 recites the limitation “a second nanofiller disposed in the host metal and coupled to the nanofiller to form a portion of a percolating pathway to transport the fission gas through the host metal.” While the specification mentions that metal particles can merge together to encapsulate the nanofillers in paragraph [0041], it is not clear what relation this has to the nanofillers. 

Claims 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   

(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claim 47 covers all forms of coupling nanofillers together to form a pathway for fission gas.  The specification does not provide direction on how to merge, or the conditions necessary to merge, the nanofillers together within a metal to form this combined pathway.  At the time of filing, the state of the art was such that disposing carbon nanotubes (i.e. nanofillers) in a host metal by wetting the nanotube and then dispersing it in the metal was known, and generally it was known how to combine nanofillers together, but combining nanofillers that are already disposed in the metal is not readily apparent nor disclosed.  Based upon applicant’s specification it is not apparent that the mere presence of nanofillers disposed in the metal would cause them to align and couple on their own.  Thus a person of ordinary skill would need to know the steps or conditions necessary such as time, temperature, or other factors that would be applied to the material to cause the nanofillers already disposed in the metal to couple together to form a pathway for fission gas. Therefore, the disclosed recitation in the claims of coupling the nanofillers together without description, direction, or examples in the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim as they would have to experiment without guidance from the specification nor the art to form the coupled nanofillers.

carbon nanotubes and multiwalled carbon nanotubes to create a network of percolating pathways, does not reasonably provide enablement for any or all nanofillers to produce such pathways.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of claims 38-44 and 51 encompasses all types of nanofillers. The specification discloses sufficient information for one of ordinary skill in the art to create a network of percolating pathways with carbon nanotubes and multiwalled carbon nanotubes.  However, the specification does not provide direction on how to create a network of percolating pathways with all different types of nanofillers.  At the time of filing, the state of the art was such that carbon nanotubes are known and as such they would form a cavity in a composite material that would create a network of percolating pathways for a gas or fluid to flow through within a composite material. Thus, the disclosed nanofiller, encompassing all types of nanoscale particle additions such as carbon fibers or ceramics does not bear a reasonable correlation to the full scope of the claim. If the nanofiller does not define a cavity as in the case of a nanotube, it is unclear how a percolating pathway could or would be formed, and the specification does not provide sufficient guidance in the use of any other nanofillers such that they would necessarily produce the required “percolating pathways”. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as all different types of nanofillers combined with all types of metals would have to be experimented with to determine which could successfully form networks of percolating pathways. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 47 recites the limitation “a second nanofiller disposed in the host metal and coupled to the first nanofiller” in the third line of the claim. It is unclear what is meant by the term “coupled” in this context. It is not clear whether they are chemically bonded together, whether they are mechanically connected or some other means of “coupling”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28-29, 31-33, 38-40, 42-43, 45-47, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Esawi, Amal MK, et al. "Effect of carbon nanotube (CNT) content on the mechanical properties of CNT-reinforced aluminium composites." Composites Science and Technology 70.16 (2010): 2237-2241. Hereinafter Esawi.
As to claims 26 and 33, Esawi discloses carbon nanotube reinforced aluminum where ball milling is used to disperse up to 5 wt% CNT in an Al matrix (Esawi, abstract; thereby Esawi discloses a metal, aluminum, having a plurality of grains and at least one nanofiller dispersed in at least some of the grains of the metal). Esawi discloses that the material with a CNT dispersed therein has a greater tensile strength than the metal (Esawi, Fig 2). 

Esawi discloses that the powder Aluminum (200 mesh) and multi-wall carbon nanotubes were combined by mixing and then placed in a mixing jar with stainless steel milling balls and the jars were filled with argon and agitated using a planetary ball mill (Esawi, pg. 2238, first two paragraphs under 2. Experimental procedure). Esawi discloses after milling the powder mix was compacted and hot extruded at 500 degrees C (Esawi, pg. 2238, second paragraph under 2. Experimental procedure). This matches the procedure disclosed in the specification for mixing the powders (paragraph [0055]) and then forming the metal using a planetary ball mill (paragraph [0056]) under an inert atmosphere (paragraph [0057) and forming a composite via an extrusion process at a temperature of about 550 degrees C (paragraph [0059]). 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Esawi discloses the same materials as well as the substantially identical process for making the aluminum CNT composite, there is a prima facie case that the material disclosed in Esawi would have at least one nanofiller is encapsulated inside one of the grains of the metal as well as where the metal would have a greater tensile strength without a reduction in tensile ductility. 



As to claims 31 and 32, Esawi discloses that the aspect ratio, l/D, is approximately 375 (Esawi, pg. 2238, first paragraph under 2. Experimental procedure).
However, Esawi does not explicitly disclose where the aspect ratio is greater than 1000. 
Esawi also notes that the CNTs were selected due to their large aspect ratio which is expected to lead to enhancements in themechanical properties of the composite (Esawi, pg. 2238, first paragraph under 2. Experimental procedure).
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art. (MPEP 2144.05)
As Esawi discloses an aspect ratio for the nanostructures that is close to the claimed range and Esawi recognizes that aspect ratio is a result effective variable where higher aspect ratios results in enhancements in themechanical properties of the composite (Esawi, pg. 2238, first paragraph under 2. Experimental procedure), there is a prima facie case that the current claim limitation is obvious in light of Esawi.


However, by incorporating carbon nanotubes, these tubes would inherently have to be pathways through which gas could flow. 
Further, as noted in the rejection of claim 26 above, Esawi discloses the method of making the material disclosed by applicant. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Esawi discloses the same materials as well as the substantially identical process for making the aluminum CNT composite, there is a prima facie case that the material disclosed in Esawi would incorporate where the nanofiller forms part of a network of percolating pathways in the metal to outgas a fission gas when the material is exposed to ion irradiation and where the nanofiller has a free-standing form. If applicant’s process produces nanofillers in free-standing form, the substantially identical process disclosed in Esawi would also be expected to produce the same result. 

As to claim 39, Esawi discloses carbon nanotube reinforced aluminum where ball milling is used to disperse up to 5 wt% CNT in an Al matrix (Esawi, abstract). Esawi discloses that the material with a CNT dispersed therein has a greater tensile strength than the metal (Esawi, Fig 2). 


As to claim 40, as Esawi discloses carbon nanotubes dispersed in an Al matrix (Esawi, abstract, the carbon nanotubes meets the limitations of a plurality of nanofillers comprising a plurality of hollow tubules forming the network of percolating pathways.

As to claim 42, Esawi discloses that the powder Aluminum (200 mesh) and multi-wall carbon nanotubes were combined by mixing and then placed in a mixing jar with stainless steel milling balls and the jars were filled with argon and agitated using a planetary ball mill (Esawi, pg. 2238, first two paragraphs under 2. Experimental procedure).

As to claim 43 and 49, Esawi discloses carbide formation i.e. aluminum carbide (Esawi, abstract; see also Esawi, Fig 6 which shows aluminum carbide peaks on an XRD scan of the composite material with 5% CNT). 

As to claim 45, it is rejected for the reasons stated above in the rejection of claims 26 (metal having plurality of grans, nanofiller disposed in the metal where it is encapsulated inside one grain) and claim 38 (where the nanofiller has a free-standing form).



As to claim 47, it is not clear what is meant by “a second nanofiller disposed in the host metal and coupled to the first nanofiller”, see 112(b) above. For the purposes of applying prior art, Esawi’s disclosure of ball milling is used to disperse up to 5 wt% CNT in an Al matrix (Esawi, abstract) will be interpreted as meeting the claim limitations. As Esawi discloses the same materials as well as the substantially same method of manufacture (see claim 26 rejection above), there is a prima facie case that Esawi would also have a first and second nanofiller coupled and thereby form a network of percolating pathways to transport fission gas through the host metal. 

As to claim 50 and 51, Esawi discloses that five compositions were prepared, pure aluminium and aluminium–CNT composites with 0.5, 1, 2, and 5 wt.% CNTs (Esawi, pg. 2238, first paragraph under 2. Experimental procedure). Esawi also discloses an approximately 42% increase in tensile strength higher than the host metal (Esawi, Fig 2; as Esawi discloses the average of the pure aluminum samples is 169 MPa, Esawi, pg. 2239, first paragraph, left column, and Esawi shows that at 1% concentration of CNT the tensile strength is approximately 240MPa, Esawi, Fig 2, this results in the approximately 42% increase shown in Esawi).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Esawi as applied to claims 26, 28-29, 31-33, 38-40, 42-43, 45-47, and 49-51 above, and further in view of Huang et .
As to claim 30, Esawi discloses carbon nanotubes disposed in an Al-matrix (Esawi, abstract), but Esawi does not explicitly state that the nanofiller comprises graphene. 
Huang relates to a carbon nanotube-reinforced aluminum-based composite material (Huang, translation pg. 1, lines 12-13). Huang teaches mixing the powders in a high speed shear mixer (Huang, translation pg. 3, lines 30-31) and then ball milling to obtain the carbon nanotube reinforced aluminum-based composite matrix without obvious agglomeration (Huang, translation pg. 3, lines 38-42). Huang teaches that the carbon nanotubes can be single-walled or multi-walled carbon nanotubes (Huang, translation pg. 2, lines 23-24). 
Zhang teaches that that a single-wall carbon nanotube may be described as a single graphene sheet rolled into a seamless cylinder (Zhang, paragraph [0038] meeting the claim requirement of the nanofiller component comprises graphene).
As Huang and Esawi relate to the same field of endeavor of carbon nanotube-reinforced aluminum-based composite material and use a similar method of creating the composite material i.e. ball milling, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute single-walled carbon nanotubes as taught by Huang into the method of making a CNT-Al composite as disclosed by Esawi thereby simply substitution of one known element for another to obtain predictable results (See MPEP 2141(III)) as Esawi and Huang use the same method to obtain the same product, as SWCNT work in Huang, they would be expected to predictably work in the similar method and material disclosed in Esawi.  

Claims 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Esawi as applied to claims 26, 28-29, 31-33, 38-40, 42-43, 45-47, and 49-51 above, and further in view Saito, R. Dresselhaus, G. Dresselhaus, MS. (1998). Physical Properties of Carbon Nanotubes - 7.5 Coiled Carbon Nanotubes. (pp. 130-135). World Scientific. Hereinafter Saito. 
As to claims 41 and 48, Esawi discloses carbon nanotubes disposed in an Al-matrix (Esawi, abstract), but Esawi does not explicitly disclose the CNTs have a hollow helical structure.
Saito is a reference book on the physical properties of Carbon Nanotubes (Saito, title). Saito teaches helically-coiled carbon nanotubes (Saito, pg. 131, see also Fig 7.8). Saito teaches that this helical structure is well known in carbon fiber growth patterns (Saito, pg. 132, first paragraph). 
As Saito and Esawi both relate to carbon nanotubes and Esawi broadly discloses using carbon nanotubes in its composite material, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute helically-coiled carbon nanotubes as taught by Saito into the method of making a CNT-Al composite as disclosed by Esawi, thereby carrying out the simple substitution of one known element for another to obtain predictable results (See MPEP 2141(III)).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Esawi as applied to claims 26, 28-29, 31-33, 38-40, 42-43, 45-47, and 49-51 above, and further in view of Shen, G. A., S. Namilae, and Namas Chandra. "Load transfer issues in the tensile and compressive behavior of multiwall carbon nanotubes." Materials Science and Engineering: A 429.1-2 (2006): 66-73. Hereinafter Shen.
As to claim 44, Esawi discloses carbon nanotubes disposed in an Al-matrix (Esawi, abstract) and therefore discloses a plurality of vacancies in the metal as all solids have vacancies in the crystalline structure of the material. 

Shen relates to the load transfer between the inner and outer nanotubes in multiwall carbon nanotubes (Shen, abstract). Shen notes that the load transfer between the walls is important in composites (Shen, abstract). Shen teaches that the presence of a few interstitial atoms between the walls of multiwall nanotube can improve the stiffness and enhance the load transfer to the inner nanotubes both in tension and compression (Shen, abstract). Shen teaches that irradiation of bundles of multiwalled nanotubes create interstitial defects and creates interstitial atoms between the walls of the double walled carbon nanotube (Shen, pg. 71, First paragraph in section 4; See also Fig 10). 
As Esawi already discloses the use of multi walled carbon nanotubes, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute irradiated multiwalled nanotubes with interstitial atoms between the walls as taught by Shen into the aluminum carbon nanotube composite disclosed by Esawi, to thereby improve the stiffness and enhance the load transfer to the inner nanotubes both in tension and compression (Shen, abstract). Thus this would be expected to produce a plurality of interstitial atoms dispersed in the host metal, and by the carbon nanotubes being disposed in the Al-matrix, the nanofillers form a plurality of interfaces with the host metal. 
There is no explicit mention of the “plurality of interfaces recombining at least some of the plurality of vacancies and at least some of the plurality of interstitial atoms so as to decrease the number of vacancies and interstitial atoms in the host metal” in Esawi or Shen. However, the structure of a host metal with grains, a plurality of vacancies dispersed in the host metal, interstitial atoms dispersed in the host metal, and a nanofiller component disposed in 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the combination of Esawi and Shen discloses the same structure, just as in the current disclosure, there is a prima facie case of the interface recombining at least some of the plurality of vacancies and at least some of the plurality of interstitial atoms, so as to decrease the overall number of vacancies and interstitial atoms in the metal.

Claims 39-40, 42, and 46-47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
As to claim 39, Zhang discloses a cerment material (Zhang, paragraph [0032]) comprising a ductile metal matrix binder with a reinforcing nanostructure (Zhang, paragraph [0031] See also Zhang paragraph [0036] on forming a cerment or sintered material with reinforcing carbon nanostructures; this meets the claim language of a host metal). Zhang discloses solubilization and/or dispersion of the nanotubes into at least one of the component phases prior to formation of a composite material (Zhang, paragraph [0044] meeting the claim language of at least one nanofiller). 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Zhang discloses a plurality of nanofillers in the host metal, there is a prima facie case those nanofillers are forming a network of percolating pathways to transport a fission gas when the composite is exposed to ion radiation. Further, as it discloses the structure, there is a prima facie case that the metal-nanostructure composite will have a tensile strength greater than the host metal without reduction of tensile ductility.

As to claims 40, Zhang discloses that the types of nanotubes includes carbon nanotubes (CNT), including both single-walled (SWNT) and multi-walled nanotubes (MWNT) (Zhang, paragraph [0037]).
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Zhang discloses CNT in the host metal, there is a prima facie case those nanofillers comprise a plurality of hollow tubules forming the network of percolating pathways.
As Zhang discloses carbon nanotubes, the tubes have a hollow helical structure.

As to claim 42, Zhang discloses that coatings that may be suitable for use on the carbon nanostructure may include metals and binary materials including Al2O3, AlN, TiAlN, Ti3AlN, ZnO: Al (Zhang, paragraph [0048]).


However, as noted in the rejection of claim 39 above, Zhang discloses the composite metal-nanofiller where the nanofiller is coated and disposed in the grains of the host metal.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Zhang discloses a plurality of nanofillers in the host metal, there is a prima facie case those nanofillers must be forming a network of percolating pathways to transport a fission gas when the composite is exposed to ion radiation.

As to claim 47, Zhang discloses a plurality of nanotubes (Zhang, claim 1), but does not explicitly disclose where nanofillers are coupled together to form a portion of a percolating pathway to transport the fission gas through the host metal. 
However, as noted in the rejection of claim 39 above, Zhang discloses the composite metal-nanofiller where the nanofillers are coated and disposed in the grains of the host metal.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
prima facie case that nanofillers are coupled together to form a portion of a percolating pathway to transport the fission gas through the host metal.
As to claim 51, Zhang discloses that the carbon nanostructure may be present in an amount up to 1 percent by volume (Zhang, paragraph [0072]). 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Zhang discloses the claimed structure, there is a prima facie case that the claimed structure would necessarily have the property of a tensile strength approximately 34% higher than the host metal. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to applicant’s arguments concerning “coupling” submitted on 8/6/2020, applicant argued that a person of ordinary skill would recognize that the claimed nanofiller and second nanofiller are coupled by both being disposed in the host metal together and forming a network of percolating pathways (Applicant’s remarks 8/6/20, pg. 10). 
	However, this does not provide support for the term “coupled” in the specification. Just because two things are in the same place does not mean that they are coupled together. The term coupled means that the items are linked or connected. The term “coupled” is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733